Citation Nr: 1127988	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left knee condition.

2.  Entitlement to service connection for right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for a left knee condition and a right knee condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Veteran contends throughout the record that the osteoarthritis in his left and right knees developed as a result of injuries he sustained to both knees during his active duty service; more specifically, the Veteran claims his left knee was injured in a car accident in 1956 in California and his right knee was injured playing baseball in 1957.

The Veteran's January 1954 induction examination indicates he did not suffer injuries to his right and left knees prior to active duty service.  A November 1956 service treatment record indicates the Veteran was involved in a two-car collision whereby he sustained abrasions to his left and right knees.  It was also noted that the Veteran had a one and one-half inch laceration on his right knee.  Another November 1956 service treatment record states the Veteran's right knee wound was healing well and a December 1956 service treatment indicates sutures were removed from the Veteran's right knee.  A May 1957 service treatment record indicates the Veteran wrenched his knee and ankle playing baseball.

A November 2006 magnetic resonance image (MRI) report indicates the Veteran was diagnosed with osteoarthritis in both knees with the condition worse on the right knee due to marked medial joint compartment narrowing.  The November 2006 MRI report also noted possible joint body posteriorly on the left knee. 

A June 2008 private treatment record from Dr. D.W., M.D., indicates the Veteran was diagnosed with degenerative joint disease in the right knee.  Both the 1956 motor vehicle accident and 1957 baseball injury were noted to be temporally related and would more likely than not result in the Veteran undergoing a right knee arthroplasty in the future.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

Based on the above record evidence, the Veteran has a current diagnosis of osteoarthritis in both knees as demonstrated by the results of the November 2006 MRI report.  Furthermore, the Veteran has clearly stated that the osteoarthritis in both knees developed as a result of the injuries he sustained to both knees during his active duty service.  Thus, there is evidence of current disabilities and an indication that the Veteran's disabilities may be associated with service, but no nexus opinions linking the Veteran's disabilities with his military service.  The record lacks an examination whereby a VA examiner has provided nexus opinions addressing whether the Veteran's right knee and left knee conditions are linked to his military service.  Accordingly, a remand is required for an examination to determine the nature and etiology of the Veteran's right knee and left knee conditions.

The Veteran is hereby notified that it is his responsibility to report for this examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right knee and left knee conditions.  The examiner should specifically identify all diagnoses based on sound medical principles.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.  The examiner is asked to specifically review the June 2008 private medical record from Dr. D.W. when preparing the examination report.

The examiner should then provide an opinion addressing the following two questions:

(1) Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed osteoarthritis in the Veteran's left knee manifested, was aggravated by, or is in any way related to, his active military service?

(2) Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed osteoarthritis in the Veteran's right knee manifested, was aggravated by, or is in any way related to, his active military service?

Any opinions expressed in the examination report should be accompanied by detailed written rationales citing to evidence in the claims file and/or sound medical principles.

2. Once the above action has been completed, readjudicate the claims.  If the issues on appeal remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

